Title: To George Washington from Brigadier General George Clinton, 14 March 1777
From: Clinton, George
To: Washington, George



D’r Sir,
New Windsor [N.Y.] 14th March 1777.

I begg Leave to recomend Capt. Black & Lieut. Santford both of Colo. Malcom’s Regiment for Captains of the two remaining Companies for which your Excellency Directed me to appoint Officers. Their Charecters Well in private life as Officers are good & I believe they will [be] able to raise their Companies as the Men of that Regiment are strongly attached to their Officers; many of them have not yet entered the service. It might promote the filling of their Companies to let the Men know the Field Officers of the Regiment to which they are to be annexed. If Colo. Malcom is to command the Regim’t I believe it will influence many to inlist. As soon as we fix on the subalterns for these two Companies I will return their Names to your Excellency. I am your Most Obed’t Serv’t

(G.C.)

